 F.C.CASTELLI COMPANY411F. C. CASTELLI COMPANY, PETITIONERandLOCAL-155, UNITED ELECTRI-CAL, RADIO AND MACHINE WORKERS OF AMERICA1andLOCAL123,INTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORK-ERS, C10.2CaseNo. 4-RM-114.March 9, 1953Supplemental Decision and Amended Direction of ElectionOn October 1, 1952, the Board issued a Decision and Direction ofElection in the above-entitled proceeding .3The direction of election,as subsequently amended on November 17, 1952, required the electionto be held within 90 days of October 1, 1952. Thereafter, the Boardwas administratively advised that only a small minority of the pre-vious plant complement was then employed and that, because theEmployer's business may be seasonal in nature, a further postpone-ment of the election might be necessary.As there was no evidence in the record upon this matter, the Boardordered on December 8, 1952, that the record be reopened and re-manded the proceeding to the Regional Director of the Fourth Regionfor further hearing on the question of the seasonal nature of theEmployer's business, and ordered further indefinite postponement ofthe election.The hearing was duly held before Julius Topol, hearingofficer, on January 13, 1953.All parties appeared and participated.The Board has reviewed the rulings made by the hearing officer andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.Upon the entire record in this case, the Board I makes the followingsupplemental findings of fact :The primary issue presented at this stage of the proceeding is thedetermination of the proper time for holding the election previouslydirected but subsequently postponed.The Employer is a manufacturer of toys. Its operations have in thepast followed a seasonal cycle, which has been reflected in changes inthe size of the work force .,5At the hearing the Employer stated thatif the hiring rate in 1953 followed the usual pattern,the plant comple-ment would increase gradually from 27 employees in January to 75 inMarch, 140 in June, and would reach a peak of 160 to 190 in Septem-Herein called UEHerein called IUE.aNot reportedin printed volumes of Board decisions.4 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].5In referring to the Employer's employees in this Decision, we make reference only tothose employees in the unit found appropriate in our original Decision in this proceeding.103 NLRB No. 49. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDber and October, with a sharp drop in November and December. How-ever, the Employer also stated that it is planning about July 1953 toeliminate the foregoing fluctuations and to stabilize employment bymaintaining a crew of 140 to 165 employees during 11 months of eachyear.It appears from the record that 75 employees is the minimum com-plement required by the Employer for an assembly line operation,utilizing all categories of skills possessed by the employees in the unit.It is expected, as already stated, that a work force of 75 employees willin the current year be achieved in March.The record shows further that former employees are given prefer-ence in rehiring.e In the past, approximately 80 former employeeshave returned each year out of a total peak complement of 190 em-ployees.The Employer predicts, however, on the basis of informalinquiries, that by midsummer 1953 approximately 125 former em-ployees will have returned 7 In view of the foregoing, we find thatformer employees laid off for not more than 1 year, who have not beenrehired at the time of the election and who possess rehiring seniority,have a reasonable expectation of reemployment and are in effect onlytemporarily laid off.Consequently, we find that they are entitled toparticipate in the selection of the bargaining agent unless they haveobtained permanent employment elsewhere, have expressed their pres-ent intention not to return, or have failed to respond to an offer ofreemployment by the Employer."It is the position of the Employer that the election should be heldat the earliest possible date, commensurate with affording a substantialnumber of employees the opportunity to vote for a bargaining agent.IUE likewise seeks an early election at such time as there is a repre-sentative number of employees in the plant.UE contends the electionshould be held when the work force is stabilized at approximately 150employees.It is the Board's usual practice in cases involving seasonal opera-tions to hold an election at or near the seasonal peak period, whichin the instant case would not occur until next September.However,in view of the Employer's expectation of stabilizing employmentduring the current year, and the large proportion of the peak plantcomplement that will be eligible to vote as temporarily laid-off em-a Preferential rehiring for formerseasonalemployees who have been laid off for notmore than 1 year is provided for in the Employer's contracts with U E. The Employer,moreover, stated at the hearing that, even absent a contract provision, it would followsuch a rehiring policy.4 Of the 27 employees in the plant at thetime of the hearing,26 were old employees.8 San Joaquin Compress and Warehouse Company,95 NLRB 2.79. HERPOLSHEIMER COMPANY413ployees, whatever the date of the election, we will direct an election inthis proceeding on a date when a representative number of employeesare determined by the Regional Director to be actually employedby the Employer e[Text of Amended Direction of Election omitted from publica-tion in this volume.]9 See:Evan Hall Sugar Cooperative, Inc.,9,7NLRB, 1258;San JoaquinCompress andWarehouse Company, supra.HERPOLSHEIMERCOMPANYandRETAILCLERKSUNION,LOCAL 1682,RETAIL CLERKS INTERNATIONAL ASSOCIATION, AFL, PETITIONER.Case No. 7-110-1863.March 9,1953Supplemental Decision and Certification of Results of ElectionOn October 9, 1952, the Board 1 issued a Decision and Directionof Election in the above-entitled proceeding.2Thereafter, and pur-suant thereto, the Regional Director for the Seventh Region, on No-vember 3, 1952, conducted an election by secret ballot among certainemployees of the Employer.Upon the conclusion of the election,a tally of ballots was furnished the parties in accordance with theRules and Regulations of the Board.The tally shows that of approximately 422 eligible voters, 405 castballots, of which 125 were for the Petitioner and 253 were againstthe Petitioner.There were 27 challenged ballots.The challengesare not sufficient in number to affect the results of the election.Thereafter, on November 6, 1952, the Petitioner filed timely objec-tions to the conduct of the election, alleging that (1) the Employerby the sending of a letter to all employees intimidated and coercedthe employees; (2) the Employer relegated certain employees to reg-ular part-time status and increased their wages after the filing ofthe petition; and (3) the Employer included a number of ineligiblepersons on the eligibility list.Thereafter, on January 21, 1953, the Regional Director, havingconducted an investigation, issued his report on objections. In hisreport, the Regional Director found no merit in the Petitioner'sobjections of November 6, 1952, and recommended that they be over-ruled.No exceptions have been filed by either of the parties to theRegional Director's findings and recommendations with respect to'Pursuant to the provisions of Section 3, (b) of the Act, the Board has delegated itspowers in connection with the supplemental proceedings in this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].2 100 NLRB 1452.103 NLRB No. 19.